Citation Nr: 1033873	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, secondary to a gunshot wound to the left base of the 
neck, currently rated as 10 percent disabling, for the period 
since September 5, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had active duty service from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing.  A copy of the transcript 
is of record.  

In July 2008, the Board remanded the issue of entitlement to an 
evaluation greater than 10 percent for a left shoulder 
disability.  In November 2009, the Board determined that an 
evaluation greater than 10 percent for a left shoulder disability 
was not warranted for the period through September 4, 2008.  The 
issue of whether an evaluation greater than 10 percent was 
warranted for the period since September 5, 2008 was remanded for 
additional development.  The claim has since returned to the 
Board.  

In November 2009, the Board referred the issue of 
entitlement to service connection for an impingement 
syndrome of the rotator cuff complex secondary to gunshot 
wound residuals.  On review, it does not appear that this 
issue has been separately adjudicated.  Thus, it is again 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  


FINDING OF FACT

For the period since September 5, 2008, the Veteran's left 
shoulder disability, secondary to a gunshot wound to the left 
base of the neck, has not been manifested by limitation of arm 
motion to the shoulder level.  


CONCLUSION OF LAW

For the period since September 5, 2008, the criteria for a rating 
in excess of 10 percent for a left shoulder disability, secondary 
to a gunshot wound to the left base of the neck, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
February 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The September 
2009 supplemental statement of the case provided notice of how 
disability ratings and effective dates are determined and also 
set forth applicable rating criteria.  The claim was 
readjudicated in the June 2010 supplemental statement of the 
case.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran has not identified additional relevant records that 
need to be obtained and in July 2010, he requested that his case 
be returned for appellate consideration as soon as possible.  

In September 2008, the Veteran was provided a VA examination.  In 
November 2009, the Board found that the examination was 
inadequate because it failed to provide range of motion results 
for the left shoulder and the issue was remanded for additional 
examination.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 
(1999), the Court found that it is substantial compliance with 
remand orders that is required in order to meet the obligations 
of Stegall.

In December 2009, the RO requested a current examination pursuant 
to the Board's remand.  In January 2010, the VA examiner 
disagreed with the Board's finding that the examination was 
inadequate and noted that left shoulder range of motion findings 
had been provided.  The examiner indicated that he could think of 
nothing which he could possibly add to the report to further 
clarify the situation.  A February 2010 deferred rating decision 
notes that while the report provides definitions of normal range 
of motion, there was no report of the actual range of motion 
results.  Thus, further examination was again requested.  In 
March 2010, the examiner stated "[t]his remand has come back to 
us twice and the notes are in already.  This Veteran does not 
need to be seen again for this."  

On review, it appears that range of motion testing of the left 
shoulder was conducted in September 2008 and the results have 
finally been associated with the claims file.  As the file now 
contains the necessary information to evaluate the Veteran's left 
shoulder disability, and there is no objective evidence of 
worsening in the interim, the Board finds that there was 
substantial compliance with the remand directive and additional 
examination is not needed.  Dyment.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

II. Analysis

In May 2003, the RO granted entitlement to service connection for 
a left shoulder disability secondary to residuals of a gunshot 
wound of the left base of the neck and assigned a 10 percent 
evaluation effective May 10, 2002.  In January 2004, the Veteran 
submitted a claim for increase.  In June 2004, the RO continued 
the 10 percent evaluation.  The Veteran disagreed with the 
decision and subsequently perfected this appeal.  As noted, the 
Board denied entitlement to an evaluation greater than 10 percent 
for the period through September 4, 2008.  Thus, this discussion 
focuses on that portion of the appeal period beginning September 
5, 2008.  

The Veteran contends that the currently assigned evaluation does 
not adequately reflect the severity of his left shoulder 
disability.  At the hearing, the Veteran testified that he had a 
dull ache in his shoulder, and sometimes he could not move the 
joint around.  He indicated that he could not lift his arm above 
his head and that he could only raise his arm roughly to about 
shoulder height before he had pain.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim that is not on appeal 
from the assignment of an initial rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

The Veteran's left shoulder disability is rated by analogy to 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to the rating schedule, limitation of motion of the arm 
at shoulder level in the major or minor extremity warrants a 20 
percent evaluation.  Limitation of motion to midway between side 
and shoulder level in the minor extremity also warrants a 20 
percent evaluation.  Limitation of motion to 25 degrees from the 
side in the minor extremity warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.
 
A normal range of motion of the shoulder is forward flexion and 
abduction to 180 degrees (with shoulder level at 90 degrees), and 
internal and external rotation to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I.

When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be " 
'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At a VA examination on September 5, 2008, the Veteran reported 
anterior left shoulder pain on a daily basis that was exacerbated 
by overhead activity.  He reported intermittent stiffness but 
denied mechanical symptoms or instability.  The activities of 
daily living were not compromised.  The Veteran reported pain at 
work and occasionally dropping things due to shoulder pain, but 
had not been absent from work.  His symptoms were relatively 
consistent and he did not experience flare-ups.  The Veteran was 
listed as right hand dominant.  

Physical examination revealed no left shoulder atrophy.  The 
biceps tendon was tender, but there was no acromioclavicular 
joint tenderness.  Speed and Yergason's tests were positive, but 
the cross body adduction test was negative.  Range of motion was 
flexion from 0 to 140 degrees (active) and 0 to 160 degrees 
(passive) with pain at the endpoints.  Abduction was 0 to 140 
degrees (active) and 0 to 160 degrees (passive) with pain from 
140 to 160 degrees.  External rotation and internal rotation were 
from 0 to 75 degrees, both actively and passively.  The drop arm 
test was negative.  Neer impingement sign and Hawkins impingement 
signs were positive.  Muscle strength was 4+/5.  Scapular liftoff 
was intact.  Crank test and jerk test were negative.  Load and 
shift test were within normal limits and there was no winging of 
the scapula.  The examiner opined that pain did not intensify 
with repetitive motion and the range of motion was unchanged with 
repetitive motion.  Weakness was not a significant factor, and a 
lack of endurance and coordination were not factors.  Left 
shoulder X-rays showed degenerative changes of the 
acromioclavicular joint.  The diagnoses were impingement syndrome 
of the left shoulder; left biceps tendinitis; and degenerative 
arthritis of the left acromioclavicular joint.  

On review, the criteria for an evaluation greater than 10 percent 
for the period since September 5, 2008 are not met or more nearly 
approximated.  Physical examination findings show some limitation 
of motion, but there is no evidence of limitation of motion to 
the shoulder level even when considering the impact of pain.  
Likewise, the appellant can move his left arm beyond the midway 
point between the side and shoulder level.  The Board has 
considered the Veteran's reports of pain and limitation, but does 
not find objective findings sufficient to support a higher 
evaluation based on functional impairment due to pain on motion 
or other factors.  

The rating schedule contains additional diagnostic codes 
pertaining to the shoulder and arm. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2008).  Notably, however, the 
evidence of record does not show ankylosis of the scapulohumeral 
articulation, malunion of the humerus, recurrent dislocation of 
the scapulohumeral joint, or nonunion of or dislocation of the 
clavicle or scapula and as such, the referenced codes are not for 
application.  

At no time during the period since September 5, 2008 has the left 
shoulder disability been more than 10 percent disabling and 
staged ratings are not for application.  Hart.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

In this case, the rating criteria discussed reasonably describe 
the Veteran's left shoulder disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for extraschedular evaluation is in order.  Id.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for a left 
shoulder disability, secondary to a gunshot wound to the left 
base of the neck, for the period since September 5, 2008 is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


